In re State of Louisiana;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. A, No. 283-734.
Writ granted; reversed and remanded. The district court’s judgment of August 18, 2003, granting the motion for amendment/correction of an illegal sentence is reversed. See State v. Reviere, 99-3118 (La.4/7/00), 759 So.2d 79. The case is remanded to the district court for consideration of any remaining post-conviction re-liePhabeas corpus claims, if such claims have not been resolved.